Citation Nr: 0031622	
Decision Date: 12/05/00    Archive Date: 12/12/00

DOCKET NO.  98-03 345	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

1.  Entitlement to an increased evaluation increased 
evaluation for generalized anxiety disorder, currently rated 
as 50 percent disabling.

2.  Entitlement to an increased rating for herpes 
progenitalis, currently evaluated as noncompensably 
disabling.

3.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disabilities.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Steven D. Reiss, Counsel


INTRODUCTION

The veteran served on active duty from November 1968 to 
December 1972.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from June and December 1997 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Buffalo, New York.  In the former rating 
action, the RO increased the evaluation of the veteran's 
service-connected generalized anxiety disorder to 50 percent, 
effective November 20, 1996, and denied his claim of 
entitlement to a total disability rating based on individual 
unemployability due to service-connected disabilities (TDIU).  
In the latter rating decision, the RO denied the veteran's 
claim for a compensable evaluation for his herpes 
progenitalis.  The veteran has perfected appeals of both of 
these determinations to the Board.


REMAND

The Board has carefully reviewed the claims file and 
unfortunately finds that, for the reasons set forth below, 
each of the veteran's claims must be remanded for additional 
development and adjudication.

With respect to the veteran's claim for an increased rating 
for his generalized anxiety disorder, the Board notes that 
the veteran contends that he is unemployable as a result of 
this disability and that a 100 percent evaluation is 
warranted.  During the course of this appeal, the veteran was 
afforded VA psychiatric examinations in February 1997 and 
April 1998.  A review of the report of the latter evaluation 
indicates that the examiner carefully reviewed the veteran's 
pertinent medical history and provided extensive clinical 
findings.  The Board observes, however, that the examiner 
noted that the veteran's generalized anxiety disorder was 
evaluated as 50 percent disabling and commented that the 
disability had worsened "over the last several months to a 
year."  Subsequent to pointing out that the veteran had not 
been employed for several years, he suggested that the 
veteran's generalized anxiety disorder might well warrant 
entitlement to increased disability benefits and recommended 
that an in-depth social survey be conducted to clarify the 
extent of the veteran's "inability to function" in order to 
make that determination.  To date, no such study has been 
obtained, and thus unfortunately, this claim must again be 
remanded.  See Hyder v. Derwinski, 1 Vet. App. 221, 224-25 
(1991); Green v. Derwinski, 1 Vet. App. 121, 123-24 (1991).

A remand is also required because a review of the claims 
folder shows that the veteran reports receiving regular VA 
treatment for this disability at the Syracuse, New York, VA 
Medical Center, and records of clinical findings of his 
outpatient treatment care from that facility, dated 
subsequent October 1998, have not been associated with the 
claims folder.  This is significant because records generated 
by VA facilities that may have an impact on the adjudication 
of a claim are considered constructively in the possession of 
VA adjudicators during the consideration of a claim, 
regardless of whether those records are physically on file.  
See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. 
Derwinski, 2 Vet. App. 611, 613 (1992).  The RO must obtain 
these treatment records because they might contain diagnostic 
impressions and other conclusions that might be determinative 
in the disposition of this claim.  Moreover, the most recent 
clinical entry, dated in October 1998, reflects that the 
veteran reported that the disability had increased in 
severity.  

As such, the Board finds that, after all outstanding 
treatment records are associated with the claims file, an in-
depth social survey, as well as a contemporaneous and 
thorough VA psychiatric examination, should be conducted, 
which take into account the records of the veteran's prior 
medical history to clarify the extent and severity of his 
generalized anxiety disorder.  Fenderson v. West, 12 Vet. 
App. 119, 127 (1999); Goss v. Brown, 9 Vet. App. 109, 114 
(1996).

With respect to the veteran's claim for a compensable rating 
for his herpes progenitalis, the Board observes that, in 
August 1997, the veteran was afforded a VA dermatological 
examination to assess the severity of this disability.  A 
review of the report of that examination indicates, however, 
that the veteran's medical records were not reviewed by the 
examiner prior to the preparation of his report.  In 
addition, the veteran asserts entitlement to an increased 
rating essentially because he reports that, despite generally 
treating the disability with prescription medication, the 
condition has been productive of recurrent attacks and 
"eruptions;" he concedes that otherwise, the disability is 
basically asymptomatic.  The examination report reflects 
that, during the examination, the veteran's herpes 
progenitalis was not manifested by any skin pathology.  As 
the veteran points out, however, the outpatient treatment 
records show that, in April 1998, he experienced a recurrence 
of the disability.  In light of the foregoing, the Board 
concludes that, on remand, the RO should schedule him for a 
VA dermatological examination, if possible, during the active 
stage of the veteran's skin disability, and the examiner 
should comment on the findings contained in the outpatient 
treatment records and provide an assessment of the 
symptomatology and severity of the disability.  See Ardison 
v. Brown, 6 Vet. App. 405 (1994).  

Prior to discussing the veteran's TDIU claim, the Board 
observes that the record shows that the veteran has treated 
his service-connected generalized anxiety disorder with 
numerous prescription medications and that an October 1998 VA 
outpatient entry reflects that an examiner indicated that, as 
a result, the veteran might suffer from "intermittent 
gastritis."  The Board thus concludes that the record raises 
an informal claim for service connection for that condition.  
To date, this claim has not been considered by the RO.  
Generally, such a situation would warrant referral of the 
issue to the RO.  Here, however, the Board notes that 
resolution of the inferred service connection claim could 
well impact upon the Board's consideration of the total 
rating issue.  Moreover, the resolution of the veteran's 
claims for increased rating for his generalized anxiety 
disorder and herpes progenitalis might also impact on the 
TDIU claim.  Indeed, if service connection were granted for 
gastrointestinal disability and/or the evaluations of either 
his generalized anxiety disorder or herpes progenitalis was 
increased and a single or combined 100 schedular evaluation 
resulted, the total rating issue will be rendered moot.  See 
Green v. West, 11 Vet. App. 472, 476 (1998), (citing Vettese 
v. Brown, 7 Vet. App. 31, 34-35 (1994)); VAOPGCPREC 6-99, 64 
Fed. Reg. 52375 (1999).  Under these circumstances, the Board 
finds that, as the above issues are inextricably intertwined 
with the total rating issue, they should be considered 
together, and thus a decision by the Board on the veteran's 
total rating claim would now be premature.  See Henderson v. 
West, 12 Vet. App. 11, 20 (1998); Harris v. Derwinski, 1 Vet. 
App. 180, 183 (1991).

In addition, with regard to the TDIU claim, the Board 
observes that the veteran has specifically asserted that he 
is unemployable due to his service-connected generalized 
anxiety disorder.  In this regard, the duty to assist 
requires that the examination reports include an opinion 
concerning the effects of the veteran's service-connected 
disabilities, either individually or in the aggregate, on his 
ability to obtain or retain employment.  See Colayong v. 
West, 12 Vet. App. 524, 538-40 (1999); Friscia v. Brown, 7 
Vet. App. 294, 297 (1994).

In light of the foregoing, the Board is REMANDING this case 
for the following:

1.  The RO should obtain and associate 
with the claims file all outstanding 
records of treatment pertaining to the 
veteran.  This should specifically 
include any outstanding records of VA 
medical care from the Syracuse, New York, 
VA Medical Center, and especially dated 
since October 1998, and from any other 
facility or source identified by the 
veteran.  The aid of the veteran and his 
representative in securing such records, 
to include providing necessary 
authorization(s), should be enlisted, as 
needed.  If any requested records are not 
available, or if the search for any such 
records otherwise yields negative 
results, that fact should clearly be 
documented in the claims file, and the 
veteran should be informed in writing.

2.  The veteran should be afforded a 
comprehensive VA social and industrial 
survey.  A report should thereafter be 
prepared, a copy of which must be 
associated with the claims folder.

3.  The veteran should also be afforded 
comprehensive VA psychiatric and 
gastrointestinal examinations to 
determine the current severity of his 
service-connected generalized anxiety 
disorder and to determine whether any 
gastrointestinal disability found to be 
present, to specifically include 
gastritis, is related to the veteran's 
service-connected generalized anxiety 
disorder or the medication used to treat 
that disability.  It is imperative that 
the veteran's examiners review the 
evidence in his claims folder, including 
a complete copy of this REMAND, and 
acknowledge such review in their reports.  
The examination reports should reflect 
consideration of the veteran's 
documented, relevant medical history.  
All appropriate tests and studies should 
be conducted, and all clinical findings 
should be reported in detail.  The 
psychiatric examiner should provide a 
multi-axial assessment, including 
assignment of a Global Assessment of 
Functioning (GAF) score and an 
explanation of what the score means.  In 
offering this assessment, the examiner 
should comment on the impressions 
contained in the April 1998 VA 
psychiatric examination, the outpatient 
treatment records, and the report of the 
VA social and industrial survey.  The 
gastrointestinal examiner should offer an 
opinion as to whether it is at least as 
likely as not that the service-connected 
mental disorder has caused or increased 
any existing gastrointestinal disability.  
Reference should be made to the October 
1998 outpatient treatment record.  
Further, each examiner should opine as to 
whether, without regard to the veteran's 
age or the impact of any nonservice-
connected disabilities, it is at least as 
likely as not that the veteran's service-
connected disabilities, either alone or 
in the aggregate (to include any 
gastrointestinal disability if, in the 
examiner's opinion, that condition is 
related to the veteran's generalized 
anxiety disorder) renders him unable to 
secure or follow a substantially gainful 
occupation.  All examination findings and 
the complete rationale for all opinions 
expressed and conclusions reached should 
be set forth in the report.

4.  The veteran should also be afforded a 
comprehensive VA dermatological 
examination to determine the current 
severity of his service-connected herpes 
progenitalis, and an attempt should be 
made to examine him when the herpes 
progenitalis is active.  All indicated 
tests must be conducted.  The claims 
folder should be made available to the 
examiner for review in conjunction with 
the examination, and the examiner should 
acknowledge such review in the 
examination report.  The examiner should 
describe any exfoliation, exudation, 
ulceration, crusting or objective 
evidence of itching.  All examination 
findings and the complete rationale for 
all opinions expressed and conclusions 
reached should be set forth in the 
report.

5.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  For further guidance 
on the processing of this case in light of 
the changes in the law, the RO should 
refer to VBA Fast Letter 00-87 
(November 17, 2000), as well as any 
pertinent formal or informal guidance that 
is subsequently provided by the 
Department, including, among others 
things, final regulations and General 
Counsel precedent opinions.  Any binding 
and pertinent court decisions that are 
subsequently issued also should be 
considered.  If the benefit sought on 
appeal remains denied, the appellant and 
the appellant's representative, if any, 
should be provided with a supplemental 
statement of the case (SSOC).  The SSOC 
must contain notice of all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue currently on 
appeal.  An appropriate period of time 
should be allowed for response.


The purpose of this REMAND is to accomplish additional 
development and adjudication and to ensure that all due 
process requirements are met; it is not the Board's intent to 
imply whether the benefits requested should be granted or 
denied.  The veteran need take no action until otherwise 
notified, but he may furnish additional evidence within the 
appropriate time period.  See Kutscherousky v. West, 12 Vet. 
App. 369 (1999).


This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, 

directs the ROs to provide expeditious handling of all cases 
that have been remanded by the Board and the Court.  See M21-
1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	J. E. Day
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).

- 4 -


